DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2016/151377 Lew, hereinafter “Lew” (cited previously).
Regarding claim 1, Lew discloses a system for performing non-invasive (Abstract) neurostimulation therapy of a living human brain of a subject (Page 1, lines 3-5), said non-invasive neurostimulation system comprising: (A) one or more configured irradiation units (Page 14, lines 3-4 and Figure 20, elements 108, 110, 112, and 114), each of said one or more configured irradiation units comprising: a portable hollow casing having fixed dimensions (Page 14, lines 19-22), a sized internal spatial volume (Page 14, lines 19-22) and an external surface configuration suitable for application to a skull of the subject (Page 14, lines 19-22), said portable hollow casing being comprised of a light energy transmitting material (Page 14, lines 23-24) which forms at least a portion of the configured external surface of said portable hollow casing (Page 14, lines 23-24); and at least one light generating unit housed and contained within 
Regarding claim 2, Lew discloses said one or more configuration units (Page 40, lines 1-6) are positioned to direct light energy to one or more regions of the brain (Page 40, lines 1-6) selected from the group consisting of: the ventral medial prefrontal cortex (vmPFC), the dorsal medial prefrontal cortex (dmPFC), the posterior cingulate cortex (PCC), the precuneus (PCu), the lateral parietal cortex (LPC), the entorhinal cortex (EC), right dorsal-lateral prefrontal cortex (DLPC), left dorsal-lateral prefrontal cortex (DLPC), cerebellum and brain stem (Page 40, lines 7-19); and wherein said configured irradiation lens (Page 42, lines 4-8) is positioned to direct light energy, via the nasal cavity, to one or more regions of the brain (Page 42, lines 4-8) selected from the group consisting of: ventral prefrontal cortex, entorhinal cortex and parahippocampal area (Page 42, lines 4-8).
Regarding claim 5, Lew discloses the transmission or retrieval of said analysis data by the PBM parameter-setting software application (Abstract and Page 14, lines 15-16 and Page 55, lines 19-28), the adjustment of the one or more operational parameters of the light energy by the PBM parameter-setting software application (Page 55, lines 19-28 imply that this is happening, given that the post measurements are different; see also Page 24, lines 17-23), and the transmission of instructions regarding the adjusted one or more operational parameters of light energy to the portable controller assembly are automated to provide the subject with customized neurostimulation therapy (Page 24, lines 17-23; control of operational parameters).
Regarding claim 7, Lew discloses the diagnostic tool (Page 55, lines 19-24) is selected from the group consisting of a functional magnetic resonance imaging (fMRI) device, a functional Near-Infrared Spectroscopy (fNIRS) device, a Magnetoencephalography (MEG) device and an Electroencephalography (EEG) device (Page 55, lines 19-24; EEG test).
Regarding claim 8, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally in phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go out of phase with each other at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30).
Regarding claim 9, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally out of phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas and phase log), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go closer to being in phase with each other (Page 33, lines 26-30) at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30 and Figure 30 and 31, Phase log).
Regarding claim 10, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls a pulse frequency (Page 24, lines 16-22) to an alpha pulse frequency for the treatment of a condition (Page 29, lines 21-30; pulsating at 10 Hz which is the frequency of alpha waves) selected from the group consisting of traumatic brain injury (TBI), depression, anxiety, hypoxia, stroke and conditions responsive to increased power and connectivity in alpha oscillations (Page 30, lines 10-12 and lines 19-21, 10 Hz is used to treat TBI’s).
Regarding claim 11, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of US 2017/0165485 Sullivan et al., hereinafter “Sullivan” (cited previously).
Regarding claim 6, Lew discloses all the limitations of claim 1.
Lew does not disclose a database communicatively coupled to said first computing device or said second computing device, wherein said database stores data selected from the group consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy.
However, Sullivan teaches a database (Para 84; a memory) communicatively coupled to said first computing device or said second computing device (Para 84; connected to the input device), wherein said database stores data selected from the group (Para 84; stores therapy information, including operational parameters) consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy (Para 101; operational parameters, including frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a database as shown in Sullivan, in the invention of Lew in order to save therapy plans (Sullivan; Para 84).
Regarding claim 20, Lew discloses all the limitations of claim 1.
Lew does not disclose the system acts as a telemeter, whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base.
However, Sullivan discloses a non-invasive neuromodulation device (Abstract) and teaches the system acts as a telemeter (Para 84), whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base (Para 84; information is saved on the input device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the smartphone in Lew acts as a storage unit as shown in Sullivan, in order to save personal therapy information (Sullivan; Para 84).

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of WO 2016/130843 Natalia, hereinafter “Natalia”.	
Regarding claim 12, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia.
However, Natalia discloses a device /method of neurostimulation (Abstract) and teaches a gamma pulse frequency (Para 38 and 39) for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 13, Lew discloses all the limitations of claim 12.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 14, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose an alpha pulse frequency for the improvement of the subject's athletic performance.
However, Natalia teaches an alpha pulse frequency (Para 38, 41, and 44) for the improvement of the subject's athletic performance (Para 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed alpha pulse frequency as taught by Natalia, in the invention of Lew, in order to treat other abnormal physiological states (Para 44).
Regarding claim 15, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Regarding claim 16, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the improvement of the subject's cognitive abilities or the subject's athletic performance.	
However, Natalia teaches a gamma pulse frequency (Para 39) for the improvement of the subject's cognitive abilities or the subject's athletic performance (Para 39; cognitive abilities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 17, Lew discloses all the limitations of claim 16.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 18, Lew discloses the one or more operational parameters is pulse frequency (Page 24, lines 16-22), and wherein the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22)
Lew does not disclose a pulse frequency for helping the subject reach a high-level meditative state.
However, Natalia teaches a pulse frequency for helping the subject reach a high-level meditative state (Para 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed pulse frequencies to help with meditative states as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39 and 42).
Regarding claim 19, Lew discloses the pulse frequency is about 40 Hz to 1000 Hz or higher (Page 29, lines 20-30).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Examiner understands the arguments made by the applicant however, respectfully, does not fully agree.
Regarding the first argument that discusses using the diagnostic tool at the same time the subject is receiving neurostimulation, examiner agrees with the argument, but the argument does not support the limitations as recited in the claim. The claim does not suggest using the diagnostic tool at the same time as receiving neurostimulation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the diagnostic tool at the same time the subject is receiving neurostimulation and providing real-time analysis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner suggests adding language in the claims that discusses and more clearly discloses the use of the diagnostic tool concurrently with neurostimulation, providing real-time analysis. Doing so would overcome reference Lew.
Regarding the second argument about taking EEG readings before and after the treatment, again similar to the first argument, reference Lew reads on those limitations as currently recited. Nowhere in claim 1 is it suggested that data collection for the diagnostic tool is happening during the treatment. Examiner suggests adding language in the claims that discusses and more clearly discloses the use of the diagnostic tool concurrently with neurostimulation, providing real-time analysis. Doing so would overcome reference Lew.
Regarding the argument made that no use of any type of analysis software is suggested and that a professional looks at the data to make the analysis, examiner disagrees. Page 55, lines 19-28 do not suggest in any way that a professional is analyzing the data, in fact, it mentioned that the Q.EEG test is used to ‘measure and analyze’ and therefore it is inherent that a software is doing this analysis and displaying the results as shown in Figures 30 and 31. 
Similar to other arguments, applicant is arguing using a PBM setting software that analyzes subjects brain activity and “automatically” adjusts the operational parameters. Again, this argument is not supported by any limitation in claim 1 that discusses adjusting parameters automatically. Examiner suggests amending claim 1 to include ‘automatically’ adjusting parameters based on analysis in real-time. Doing so would overcome reference Lew.
 Lastly, regarding the argument made about manually/automatically adjusting the parameter settings, examiner disagrees. Page 39, lines 1-10 and Page 55, lines 19-28 discuss software applications that duplicate software functions in the controller assembly. It also discusses that a pre-treatment measurement is taken and a post measurement, which means the Q.EEG test helps diagnose the treatment and this information is transferred to the controller assembly. Examiner suggests amending the claim to disclose that this is happening automatically, in real-time. Doing so would overcome reference Lew.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792